IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                :    NO. 480
MAGISTERIAL DISTRICTS WITHIN                 :
THE 51st JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                          :
PENNSYLVANIA                                 :


                                         ORDER


PER CURIAM


      AND NOW, this 24th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 51st Judicial District (Adams County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial Districts 51-3-01, 51-3-02,

51-3-03 and 51-3-04, within Adams County, to be effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 51-3-01                           Gettysburg Borough
 Magisterial District Judge Matthew R. Harvey           Straban Township


 Magisterial District 51-3-02                           Bonneauville Borough
 Magisterial District Judge Christopher A. Snyder       Littlestown Borough
                                                        McSherrystown Borough
                                                        Conewago Township
                                                        Germany Township
                                                        Mount Joy Township
                                                        Mount Pleasant Township
                                                        Union Township
Magisterial District 51-3-03                      Abbottstown Borough
Magisterial District Judge Tony J. Little         East Berlin Borough
                                                  New Oxford Borough
                                                  York Springs Borough
                                                  Berwick Township
                                                  Hamilton Township
                                                  Huntington Township
                                                  Latimore Township
                                                  Oxford Township
                                                  Reading Township
                                                  Tyrone Township


Magisterial District 51-3-04                      Arendtsville Borough
Magisterial District Judge Mark D. Beauchat       Bendersville Borough
                                                  Biglerville Borough
                                                  Carroll Valley Borough
                                                  Fairfield Borough
                                                  Butler Township
                                                  Cumberland Township
                                                  Franklin Township
                                                  Freedom Township
                                                  Hamiltonban Township
                                                  Highland Township
                                                  Liberty Township
                                                  Menallen Township




                                            -2-